DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-6, 8-15, 17-18 are currently pending in the application.
Claim(s) 5-6, 14-15 have been restricted and withdrawn from consideration.
Claim(s) 1-4, 8-13, 17-18 are rejected.
Claim(s) 7, 16 are canceled. 
This action is made FINAL.
Response to Amendments
The Amendment filed 01/12/2021 has been entered. Claims 1-6, 8-15, 17-18 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 has been reviewed and considered by the examiner.
	The information disclosure statement filed 05/14/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.  The missing foreign 
	Claim Objections
Claim(s) 2, 11 is/are objected to because of the following informalities: 
 “wherein the the brake belt” should be changed to read--wherein the brake belt--.
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-4, 9, 11-13, 18  is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2/11 recite “wherein the the brake belt” in lines 1. There is a lack of antecedent basis. 
	Claims 3-4, 9, 12-13, 18 are rejected based on their dependency.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “resetting means” in claim 1 is being interpreted as per spec para0037. 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a blocking means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetterman et al. (US9339014B1-Wetterman) . 
	Regarding claim 1:
 Wetterman teaches:
A retractable leash for rolling up and unrolling a leash, (Abstract and Figures)
the retractable leash comprising: a leash roller (Figure 5, Reference 22)
mounted rotatably on a carrier, (Figure 5, Reference 18)
the leash roller being reset via a resetting means into a rolled-up position, in which the leash is wound up onto the leash roller/ a resetting mechanism configured to reset the leash roller to a rolled-up position, wherein the leash is wound about the leash roller in the rolled-up position; (col 6 ln 44-48, col 7 ln 40-46)
a blocking means/blocking mechanism for blocking unrolling of the leash from the leash roller, (col 5 ln 56)
the blocking means/blocking mechanism having comprising: a first friction brake stage with a brake, (col 6 ln 58 - col 7 ln 16)
the brake being comprising a belt brake configured to frictionally engage with the leash roller; (Figures 2-4, Reference 96 frictionally engages 26)
and a second positive locking stage/snap-in device for positive blocking the of the leash roller to prevent unrolling of the leash, (col 6,ln 18-40)
the second positive locking stage/the snap-in device comprising a latching device interacting with (Figure 2-4, Reference 92)
protrusions in a region of (Figures 2-5, Reference 28)
an outer circumference of the leash roller; (Figure 5, Reference 22)
and a brake button configured to actuate each of the first friction brake stage and the second positive locking stage. (Figure 2-4, Reference 64, col 6 ln 58-col 7 ln 16)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetterman. 
Regarding claim 8 (dependent on claim 1) and claim 17 (dependent on claim 10):
Wetterman discloses all the limitation of claim 1 and 10. However, Wetterman does teach: 
further comprising a coupling for triggering the second positive locking stage, the coupling comprising increased inward push button movement (col 7 ln 18-20)
Wetterman doesn’t teach:
further comprising a coupling for triggering the second positive locking stage, the coupling comprising one of a slip clutch, a magnetic coupling comprising levers magnetically coupled to one another with at least one of the levers being part of the lever mechanism and a ball end coupling comprising a recess and a ball in connection with 5the recess and the ball being prestressed by a spring against the recess and the ball is movable 21against a force of the spring for detaching the ball end coupling.
However, it would would have been an obvious substitution of functional equivalents to substitute a slip clutch, as claimed, in place of the user’s inward push button movement, of the prior art, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious because doing so would efficiently and quickly trigger the second positive locking stage minimizing the harm caused to the dog by reducing jerk movement or tugging.
Claim(s) 2-4, 7, 11-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetterman in view of Sollars (US6467511B2). 
Regarding claim 2 (dependent on claim 1) and claim 11 (dependent on claim 10):
Wetterman, as shown above, discloses all the limitation of claim 1 and 10. Wetterman also teaches: 
a circumferential section, (Figure 3, Reference 24)
the circumferential section having a friction lining, (Figure 3, outer edges of References 22)
However, Wetterman doesn’t distinctly teach:
the friction lining comprising polyurethane
*However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the friction lining comprise polyurethane, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It would have been obvious because making the friction lining comprise polyurethane since it is generally known that polyurethane has good tear resistance and a higher load bearing capacity. 
Wetterman teaches:
Wherein the friction lining is produced according to a two-component injection molding process. 
Wetterman teaches the resultant product thus teaches the product by process limitation even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on In re Thorpe, 227 USPQ 964, 966. Since the intended use is for a friction lining to be present in the circumferential section of the carrier, it is does not matter what process is used to result in the product. Therefore, Wetterman meets the limitation of this claim.
However, Wetterman doesn’t distinctly teach:
wherein the brake belt is configured as an elongated strip of metal, the elongated strip of metal enclosing the leash roller in a circumferential section. 
Sollars teaches:
A winding apparatus (Abstract and Figures)
A brake belt (Figure 6, Reference G, Column 2, lines 35-36)
The brake belt (of Sollars above) enclosing a roller in a circumferential section (Roller for A encased in G of fig. 6 of Sollars).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the retractable leash of Wetterman to incorporate the belt brake as taught by Sollars, as per the encasement of the roller of Sollars, around the circumferential section to provide tension to the leash as it is wound onto the circumferential section.  
However, Wetterman as modified by Sollars doesn’t teach:
The brake belt being configured as an elongated strip of metal 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the brake belt configures as an elongated strip of metal, since it has been held to 
Therefore Wetterman as modified by Sollars teaches:
The brake belt (of Sollars above) enclosing the leash roller in a circumferential section(of Wetterman above)
Regarding claim 3 (dependent on claim 2) and claim 12 (dependent on claim 11):
Wetterman as modified by Sollars, as shown above, discloses all the limitation of claim 2 and 11. However, Wetterman doesn’t teach: 
wherein the brake belt has a first end section and a second end section facing away from the first end section, at least one of the first end section and the second end section being arranged on a tension bearing as an actuating section for meshing the brake belt with the friction lining, wherein at least one of the first end section and the second end section is arranged limited by a stop in a longitudinal movement of the at least one of the first end section and the second end section in a stationary manner on the carrier.
Sollars further teaches: 
wherein the brake belt has a first end section (Figure 6, “Fixed Strap Anchor”)
and a second end section facing away from the first end section, (Figure 6, Reference F “Movable Strap Anchor”) 
at least one of the first end section and the second end section being arranged on a tension bearing as an actuating section for meshing the brake belt with the friction lining, (Column 2, lines 33-36)
wherein at least one of the first end section and the second end section is arranged limited by a stop in a longitudinal movement of the at least one of the first end section and the second end section in a stationary manner on the carrier. (Figure 6, “Fixed Strap Anchor”, column 2, line 38-48)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the retractable leash of Wetterman to incorporate a belt brake with all the features as taught by Sollars around circumferential section to provide tension to the leash as it is wound from the circumferential section.  
Regarding claim 4 (dependent on claim 2) and claim 13 (dependent on claim 11):
Wetterman as modified by Sollars, as shown above, discloses all the limitation of claim 2 and 11. Wetterman further teaches: 
wherein the brake button is operatively, (Figure 2-4, Reference 64, col 6 ln 58-col 7 ln 16)
connected with the belt brake by a lever mechanism, (col 6 ln 61-66)
wherein the lever mechanism has a brake lever (Figures 2-4, Reference 76)
pivotable about an axis. (Figure 2-4, Reference 80)
Wetterman doesn’t teach:
wherein the brake button is operatively connected with the brake belt by a lever mechanism, wherein the lever mechanism has a brake lever pivotable about an axis

a control arm (Figure 6, Reference C, col 2, ln 32-37, 
operatively connected with the brake belt (Figure 6, Reference G, Column 2, lines 35-36)
It would have been an obvious substitution of functional equivalents to substitute the lever mechanism of Wetterman for the control arm of Sollars to operatively connect to the brake belt of Sollars, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious because having a lever mechanism to actuate the brake belt would increase tension to the leash as it is wound from the circumferential section.  
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wetterman in view of Sollars and in view of Bogdahn (US6148773A). 
Regarding claim 9 (dependent on claim 4) and claim 18 (dependent on claim 13):
Wetterman as modified by Sollars, as shown above, discloses all the limitation of claim 4 and 14. However, Wetterman as modified by Sollars doesn’t teach: 
further comprising a locking button for locking the brake button in a braked position, wherein a lever is configured for actuating the locking button such that a switching resistance is overcome, the lever having a ball-end-shaped projection operatively connected with the locking button, the lever interacting with a carrier 5projection or with a carrier recess.
Bogdahn teaches:
A retractable leash for rolling up and unrolling a leash, (Abstract and Figures)
the retractable leash comprising: a leash roller (Figure 4, Reference 7)
mounted rotatably on a carrier, (Figures 1 Reference 4)
further comprising a locking button (Figure 1, 2 Reference 2, column 5, line 3-9)
for locking the brake button in a braked position, (Column 6, line 14-15)
wherein a lever is configured for actuating the locking button such that a switching resistance is overcome, (Column 5, line 3- 9, Figure 2, Reference 111, 112)
the lever having a shaped projection (Figure 2, Reference 15)
operatively connected with the locking button, the lever interacting with a carrier 5projection or with a carrier recess. (Figure 2, 3 column 5, line 37-51). See how when the locking mechanism is activated, the ball-end-shaped projection 15 interacts with the projection 18 which has recesses 20,21)
Therefore, it would have been an obvious to one having ordinary skill in the art at the time the invention to further modify Wetterman as modified by Sollars to comprise a locking button with the features of locking as taught by Bogdahn to provide a permanent or lasting state of locking where the leash is locked in a desired length. 
Bogdahn doesn’t explicitly teach:
The lever having a ball-end-shaped projection operatively connected with the locking button.
However, it would have been an obvious matter of design choice to make the lever end projection of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. It would have been an obvious modification because . 
Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 
	Applicant argued that Sollars is non-analogous prior art. 
	This is not found persuasive because it is noted that a reference is said to be analogous art to the claimed invention if: 
(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or 
(2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. It is office’s position that the Sollars reference is a similar apparatus to that claimed and is from the same field of endeavor as the claimed invention. Sollars and the present invention are both winding devices. Therefore, the rejections are maintained. 
Applicant argued that Simpon and Sollars do not teach or suggest a brake button that actuates both of the different types of blocking features claimed. 
	Applicant’s arguments, see page 13, filed 01/12/2021, with respect to the “brake button” in view of Simpon and Sollars have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wetterman, see above. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SHADA ALGHAILANI
Examiner
Art Unit 3643

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642